           Case 2:16-cr-00296-JAD-PAL Document 270 Filed 06/04/20 Page 1 of 1



1                               UNITED STATES DISTRICT COURT

2                                   DISTRICT OF NEVADA

3

4    UNITED STATES OF AMERICA,                   )   Case No.: 2:16-cr-00296-JAD-PAL
                                                 )
5                  Plaintiff,                    )
                                                 )
6          vs.                                   )
                                                 )   ORDER
7    DERRICK HAYWOOD,                            )       ECF No. 269
                                                 )
8                  Defendant.                    )
                                                 )
9

10         Based on the Stipulation of counsel and good cause appearing,

11         IT IS THEREFORE ORDERED that the government’s response to Defendant’s

12   Supplement to his Motion for an Order Reducing Sentence or Modifying Judgment shall

13   be due on June 18, 2020.

14

15         DATED this 4th day of June, 2020.

16

17
                                             ____________________________________
18                                           UNITED STATES DISTRICT JUDGE

19

20

21

22

23

24
                                             3
